57 B.R. 37 (1985)
In re TAM SPECIALTY CO., INC., Debtor.
Bankruptcy No. 581-00146M.
United States Bankruptcy Court, N.D. California.
August 26, 1985.
Michael D. Howard, Asst. U.S. Atty., San Francisco, Cal., for I.R.S.
C. Bruce Hamilton of Packard, Packard & Bennion, Palo Alto, Cal., for debtor.

ORDER DENYING ALLOCATION OF PAYMENT TO TRUST FUND TAXES
WARREN C. MOORE, Bankruptcy Judge.
Application has been made to the Court for an Order requiring the allocation of certain payments on an Internal Revenue Service proof of claim to what are commonly referred to as "Trust Fund Taxes." The United States has pointed out that such an allocation benefits the potential "Responsible Officers" of the debtor but not necessarily the debtor and most certainly not the Internal Revenue Service as a creditor.
The Court has reviewed the caselaw on this matter. See e.g., In Re Mister Marvins, Inc., 48 B.R. 279 (D.C.Mich.1984); In the Matter of Avildsen Tools & Machines, Inc., 40 B.R. 253 (D.C.Ill.1984); In Re Rubler Rentals, 79-2 U.S.T.C. ¶ 9621 (E.D.Pa. 1979); and In Re Vincent-McCall Co., 68-2 U.S.T.C. ¶ 9591 (E.D.Wisc.1968). Based on the aforementioned cases, the arguments of counsel, and the documents on file with the Court, the Court concludes it would be inappropriate for the Court to direct the allocation requested by the Responsible Persons.
Accordingly, the motion is hereby DENIED.